340 S.W.3d 274 (2011)
Samuel PRIBBLE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94736.
Missouri Court of Appeals, Eastern District, Division Five.
April 5, 2011.
Rehearing Denied May 24, 2011.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Samuel Pribble ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief Movant asserts that the motion court clearly erred by denying, without a hearing, his claims that: (1) his plea counsel was ineffective for failing to advise him that, under the provisions of Mo.Rev.Stat. § 559.115, probation is granted at the sole discretion of the sentencing court; and (2) his guilty pleas on three counts of second-degree statutory sodomy lacked a sufficient factual basis.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant's Rule 29.15 motion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment, pursuant to Rule 84.16(b).